The Probate Court in my judgment was without jurisdiction to order the trustee to make payments out of the estate of Coit E. Beilstein, an incompetent person, to his daughter, Barbara Hugonin, she being 25 years of age, married to a person now living, and a resident of another state. The Probate Court has jurisdiction to make an allowance to provide for the support and maintenance of persons *Page 404 
who are dependents of the incompetent. See 25 American Jurisprudence, 44, Section 68.
The allowance to provide support for dependents of the incompetent person does not involve the so-called doctrine of substitution of judgment. That doctrine is called into being, in those jurisdictions wherein it is recognized, when the court is asked to make an allowance out of the incompetent's estate to persons for whom he is not bound to provide.
Substitution of judgment is an equitable doctrine administered only by a court of equity. The Probate Court being without statutory authority, and possessing no general equity jurisdiction, was without power to make the order here in controversy. Therefore I concur in the judgment of reversal.
HART, J., concurs in the foregoing concurring opinion.